Citation Nr: 1758428	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date earlier than June 22, 2010, for the award of service connection for lumbar spine degenerative disc and joint disease (DDD and DJD).

2. Entitlement to an effective date earlier than June 22, 2010, for service connection for radiculopathy of the right lower extremity (also claimed as sciatica) associated with lumbar spine DDD and DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from May 1986 to January 1995.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2011, which granted service connection for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity, both effective June 22, 2010.  The Veteran timely appealed the assigned effective dates.

In his November 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in December 2012, the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  The Veteran filed an application for compensation for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity on June 22, 2010. 

2.  On November 22, 2011, the RO granted service connection for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity, both effective from the June 22, 2010 date of claim.

3.  The claims file includes no statement or communication from the Veteran, or other document, received by VA prior to June 22, 2010, that constitutes a claim for service connection for lumbar spine DDD and DJD, or radiculopathy of the right lower extremity.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 22, 2010, for service connection for lumbar spine DDD and DJD, are not met.  38 U.S.C. §§ 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. § 3.155 (prior to March 24, 2015).

2.  The criteria for an effective date earlier than June 22, 2010, for service connection for radiculopathy of the right lower extremity, are not met.  38 U.S.C. §§ 5103, 5103A, 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400; 38 C.F.R. § 3.155 (prior to March 24, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  If the claim for compensation was received within one year of separation from service, the effective date is the day following separation from service.  See 38 U.S.C.A. § 5110(b)(1); see also 38 C.F.R. § 3.400(b)(2)(i) (the effective date for a claim for disability compensation is the date of receipt of claim or the date entitlement arose, whichever is later, unless filed within a year of separation).
 
The Veteran asserts that he is entitled to an effective date prior to June 22, 2010, for the award of service connection for his claims.  Specifically, he argues that he should be granted an effective date in March or September 2001, the date his disabilities were first diagnosed. 

For the following reasons, the currently assigned effective date of June 22, 2010, is the earliest effective date assignable for service connection for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity as a matter of law.

In this case, the Veteran filed a claim for service connection for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity, via a VA Form 21-526, Veterans Application for Compensation and/or Pension, which was received by VA on June 22, 2010.  On November 22, 2011, the RO granted the Veteran service connection for his claims, effective June 22, 2010, the date VA received his claims.  In his April 2012 notice of disagreement (NOD), the Veteran contended that he should be granted an earlier effective date "no later than September 11, 2001" and "as early as March 2001" for the grant of lumbar spine DDD and DJD, and radiculopathy of the right lower extremity as he was first diagnosed with the conditions at that time.

The Board must consider whether any evidence of record prior to June 22, 2010, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for his disabilities.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

There is no document submitted prior to June 22, 2010, that indicates an intent to pursue such a claim.  Indeed, there are no documents in the claim file dated prior to the date of the claim for service connection that was granted in this case.

Moreover, the Veteran has not asserted that he ever filed a service connection claim for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity, prior to June 22, 2010.  Instead, and as noted in his April 2012 NOD, the Veteran contends that since he was diagnosed with his disabilities as early as March 2001, his effective date for the grant of service connection for his disabilities should be in March 2001.  However, as noted above, the effective date of an original claim for compensation is the date of claim or date entitlement arose, whichever is later.  Even assuming that entitlement arose prior to the date of claim, the law and regulations mandate that the proper effective date would be the date of claim.  As there is no claim for entitlement to service connection, either formal or informal, that was received by VA at any time prior to the June 22, 2010 date of claim, the proper effective date for the grant of service connection for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity is June 22, 2010. 

Although the Board is sympathetic to the Veteran's argument that an effective date earlier than June 22, 2010, should be awarded for the grant of service connection, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  Those laws and regulations reflect that an effective date earlier than June 22, 2010, is not warranted for the grant of service connection for lumbar spine DDD and DJD, and radiculopathy of the right lower extremity.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Entitlement to an effective date earlier than June 22, 2010, for the award of service connection for lumbar spine DDD and DJD is denied.

Entitlement to an effective date earlier than June 22, 2010, for service connection for radiculopathy of the right lower extremity (also claimed as sciatica) associated with lumbar spine DDD and DJD is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


